Citation Nr: 0842697	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-34 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for broken teeth, including 
as secondarily related to service connected mandibular 
dysfunction. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from October 1964 to 
April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that another VA examination is necessary 
before it can adjudicate the claim. 

As part of VA's duty to assist claimants in obtaining 
evidence, 3.159(c)(4)(I) dictates that in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion when the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but does contain: (1) 
competent lay or medical evidence of a current diagnosed 
disability (2) establishes that the veteran suffered an 
event, injury or disease in service, and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury or disease in service or with 
another service-connected disability. In Locklear v. 
Nicholson, 20 Vet. App. 410 (2006), the Court of Appeals for 
Veterans Claims (Court) cited McLendon v. Nicholson, in which 
the Court observed that the third prong of § 3.159(c)(4)(I), 
which requires that the evidence of record "indicates" that 
"the claimed disability or symptoms may be associated with 
the established event," establishes "a low threshold." 
McLendon, 20 Vet. App. 79, 83 (2006) (emphasis added).

The veteran claims he lost several teeth due to the increased 
severity of his service connected mandibular dysfunction. 
During active service, the veteran was hospitalized for a 
broken lower jaw. Currently, the veteran has service-
connected mandibular dysfunction as a result of this injury. 
The disorder is rated as 40 percent disabling. 

A VA dental examination report, dated in April 2008 shows 
that the veteran's jaw disorder has increased in severity and 
that he is missing several teeth. The examiner does not state 
whether the missing teeth are related to the service 
connected mandibular dysfunction. 

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(2003).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R.§ 3.310(a) (2003).  Allen v. 
Brown, 7 Vet. App. 439, 448 (en banc).  

The current dental examination report is deficient for 
adjudication purposes. The Board finds that a VA medical 
opinion determining whether the veteran's missing teeth are 
etiologically related to his service connected mandibular 
dysfunction is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will schedule the veteran 
for a VA dental examination with an 
appropriate dental care provider. The 
following considerations will govern the 
examination:

(a) The claims folder will be made 
available to the examiner for review, 
and the examiner will acknowledge 
receipt and review of the claims 
folder in any report generated. 

(b) The examiner shall determine all 
missing teeth and note any other 
remaining teeth that have a disorder. 

(c) The examiner shall state whether 
any missing teeth or otherwise 
impaired teeth are etiologically 
related to the veteran's service 
connected mandibular dysfunction. All 
opinions should be stated in terms of 
medical certainty and accompanied by 
a rationale.   

2. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed to the extent possible.  In 
particular, the RO should review the 
requested examination report and required 
medical opinion to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures. Stegall v. West, 11 
Vet. App. 268 (1998).

3. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim. If any benefits 
sought remain denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




